Citation Nr: 1118659	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-27 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the Veteran's service-connected mild bilateral pes planus, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for the Veteran's service-connected lumbosacral strain, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to November 1982.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record in an April 2010 formal claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of entitlement to service connection for a bilateral knee disorder (separate from the claims concerning radiculopathy of the bilateral lower extremities), to include as secondary to the Veteran's service-connected radiculopathy of the right lower extremity, has also been raised by the record in a May 2009 statement by the Veteran's representative, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.  

First, the Board has determined that the Veteran filed a timely Notice of Disagreement (NOD) in July 2009 in response to the July 2009 rating decision that denied her claim concerning entitlement to an increased rating for the Veteran's service-connected mild bilateral pes planus, currently evaluated as 10 percent disabling.  Thus, the RO must now respond to the Veteran's July 2009 NOD with a Statement of the Case (SOC) addressing the issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Second, a preliminary review of the file indicates that, following the December 2008 certification of the claims file to the Board, the Veteran submitted additional medical evidence in April 2010.  The Board has since sent the Veteran and her representative a letter in March 2011 asking whether the Veteran is waiving her right to have the RO initially consider this additional evidence.  The Veteran and her representative did not respond to this letter.  38 C.F.R. §§ 20.800, 20.1304(c) (2010). See also Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  Therefore, the Board is remanding the remaining claims in the Veteran's appeal for the RO to initially consider this additional medical evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the Veteran's claim of entitlement to an increased rating for the Veteran's service-connected mild bilateral pes planus, currently evaluated as 10 percent disabling.  Advise the Veteran of the date on which the time allowed for perfecting a timely substantive appeal of this claim expires.  If the Veteran perfects her appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition, if the claim remains denied.

2.  Readjudicate the Veteran's claims of (1) entitlement to an increased rating for the Veteran's service-connected lumbosacral strain, currently evaluated as 20 percent disabling, and (2) entitlement to service connection for radiculopathy of the left lower extremity, in light of the additional evidence the Veteran submitted following the December 2008 Board certification.  If, after considering this additional evidence, her claims are not granted to her satisfaction, send the Veteran and her representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



